UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F/A Amendment No. 2 (Mark One) [ ] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended July 31, 2012 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to [ ] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: 000-51747 Commission File Number VIOSOLAR INC. (Exact name of registrant as specified in its charter) n/a (Translation of Registrant’s name into English) Alberta, Canada (Jurisdiction of incorporation or organization) Kolokotroni 2A, 17563 Paleo Faliro, Athens, Greece (Address of principal executive offices) Rick Walchuk Kolokotroni 2A, 17563 Paleo Faliro, Athen, Greece Tel: (708) 357-4891 Fax: +30 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered n/a n/a Securities registered pursuant to Section 12(g) of the Exchange Act: Title of class Common Shares Securities for which there is a reporting obligation pursuant to Section 15(d) of the Exchange Act: Title of class n/a 1 Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the close of the period covered by the annual report. 183,825 common shares outstanding as of July 31, 2012 and as May 7, 2013 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X] If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes [ ] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of “large accelerated filer,” “accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [X] Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP [X] Other [ ] International Financial Reporting Standards as issued by the International Accounting Standards Board [ ] If “Other” has been checked in response to the previous questions, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 [ ] Item 18 [ ] If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] 2 Explanatory Note This Amendment No.2 on Form 20-F/A (this “Amendment”) of Viosolar Inc. for the fiscal year ended July 31, 2012 is solely to furnish Exhibit 101 to the Form20-F in accordance with Rule 405 of Regulation S–T. This Amendment No. 2 to the Form 20-Fspeaks as of the filing date of Amendment No. 1 to the Form 20-F (the "Filing date"), does not reflect events that may have occurred subsequent to the filing date, and does not modify or update in any way disclosures made in the Form 20-F/A Amemdment No. 1 as filed onMay 8, 2013. ITEM 19. EXHIBITS Exhibit Number Exhibit Description Filed Articles of Incorporation Incorporated by reference to the Exhibits filed with VioSolar Inc.’s Form F-1 on February 16, 2005. Articles of Amendment, amending the name of the Corporation and the restrictions on share transfers Incorporated by reference to the Exhibit filed with VioSolar Inc.’s Form 6-K filed on July 16, 2007 Bylaws Incorporated by reference to the Exhibits filed with VioSolar Inc.’s Form F-1 filed on October 14, 2004 Stock Option and Stock Award Plan approved and adopted by the Board of Directors and Stockholders June 21, 2007 Incorporated by reference to the Annual Report filed on Form 20-F on February 15, 2008. Stock Option and Stock Award Plan approved and adopted by the Board of Directors and Stockholders September 23, 2009 Incorporated by reference to the Exhibits filed with VioSolar Inc.’s Form 6-K filed on September 9, 2009. Consulting Agreement with International Securities Group, Ltd., dated August 6, 2004 Incorporated by reference to the Exhibits filed with VioSolar Inc.’s Form F-1 filed on February 26, 2005. Office Sublease Agreement between Bruca Trading Limited and the Company Incorporated by reference to the Annual Report filed on Form 20-F on February 15, 2008. Purchase and Sale Agreement between the Company and Energeiaki E.P.E., and Amended Articles of Incorporation of Energeiaki E.P.E., dated July 23, 2009. Incorporated by reference to the Annual Report filed on Form 20-F on March 17, 2010. Memorandum of Understanding between the Company and Konstantntinos Papadias dated October 1, 2010 Incorporated by reference to the Annual Report filed on Form 20-F on March 17, 2011. Certification required by Rule 13a-14(a) or Rule 15d-14(a) – Chief Executive Officer Incorporated by reference to the Annual Report filed on Form 20-F/A on May 8, 2013. Certification required by Rule 13a-14(a) or Rule 15d-14(a) – Chief Financial Officer Incorporated by reference to the Annual Report filed on Form 20-F/A on May 8, 2013. Certification required by Rule 13a-14(b) or Rule 15d-14(b) and Section 1350 of Chapter 63 of Title 18 of the United States code (18 U.S.C. 1350) – Chief Executive Officer Incorporated by reference to the Annual Report filed on Form 20-F/A on May 8, 2013. 101.INS XBRL Instance Document ** 101.SCH XBRL Taxonomy Extension Schema ** 101.CAL XBRL Taxonomy Extension Calculation Linkbase ** 101.DEF XBRL Taxonomy Extension Definition Linkbase ** 101.LAB XBRL Taxonomy Extension Label Linkbase ** 101.PRE XBRL Taxonomy Extension Presentation Linkbase ** **Pursuant to Rule 406T of Regulation S-T, these interactive data files are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933 or Section 18 of the Securities Exchange Act of 1934 and otherwise are not subject to liability. 3 The registrant hereby certifies that it meets all the requirements for filing on Form 20-F/A and that it has duly caused and authorized the undersigned to sign this annual report on its behalf. VIOSOLAR INC. Date: August 9, 2013 By: /s/ Rick Walchuk Name Rick Walchuk Title President, Chief Executive Officer, Chief Financial Officer and Director (Principal Executive Officer and Principal Financial Officer) 4
